DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the means for generating suction and the third lumen must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis for a device to monitor humidity of air delivered to a subject in claim 60.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "device to monitor humidity of air delivered to a subject" in claim 60 and "a device to monitor temperature of air delivered to a subject" in claim 61.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the expansion and return ports" in line 1.  There is insufficient antecedent basis for the expansion ports in the claim.  For the purpose of the application of prior art, this limitation has been interpreted as meaning to reference 
Regarding claim 60, the claim limitation “device to monitor humidity of air delivered to a subject” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of any structure that performs the function of the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22-24, 28, 29, 31, 33, 34, 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2006/0276552 A1 to Barbut et al. (Barbut).
Regarding claim 22, Barbut teaches a device (nasal catheter 10) for inducing evaporation of a fluid from a bodily fluid-containing space in a mammal (see for example [0009]), the device comprising a conduit having a proximal end, a distal end, a first lumen (14, Figs. 4 and 5) extending between the proximal and distal ends, and one or more fluid delivery ports (12a-m, Fig. 1 and see for example 12a, Fig. 5) in fluid 
Regarding claim 23, Barbut teaches the device of claim 22 as well as a second lumen extending toward the distal end of the conduit, one or more return ports at the distal end in fluid communication with the second lumen and an exhaust port in fluid communication with the proximal end of the second lumen, wherein the device is configured such that fluid flows distally along the first lumen through the fluid delivery ports and air that has contacted said bodily fluid containing space reenters the second lumen through the return ports ([0124]).
Regarding claim 24, Barbut teaches the device of claim 22 as well as wherein the dry fluid is a compressed gas (see for example [0012, 0046, 0228]), and the fluid source is adapted to maintain the gas in a compressed state (see for example [0046]).
Regarding claim 28, Barbut teaches the device of claim 22 as well as teaching a pressure sensor ([0227]).
Regarding claim 29, Barbut teaches the device of claim 28 as well as teaching wherein the pressure sensor is disposed at the distal tip of the conduit ([0227]).
Regarding claim 31, Barbut teaches the device of claim 22 as well as teaching wherein the device is configured to deliver fluid to the lungs, trachea, oral cavity (seen 
Regarding claim 33, Barbut teaches the device of claim 24 as well as wherein the fluid source compresses the fluid before or during introduction of the fluid into the first lumen (see for example [0012, 0046, 0228]).
Regarding claim 34, Barbut in view of Belson and Briscoe teaches the device of claim 22 as well as Barbut teaching a fluid flow regulator ([0047-0048]).
Regarding claim 35, Barbut in view of Belson and Briscoe teaches the device of claim 23 as well as Barbut teaching wherein the exhaust comprises means for generating suction to facilitate flow through the one or more return ports (see entire document).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 32, 36, 42 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbut.
Regarding claims 32 and 36, Barbut teaches the device of claim 22, as well as wherein the fluid delivery ports are disposed circumferentially around the conduit (see for example Fig. 3), but not specifically wherein the one or more fluid delivery ports are disposed proximal to the return ports or wherein the one or more and return ports are disposed circumferentially around the conduit.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have located the ports as desired as an obvious matter of engineering design choice in order to allow the fluid to reach its destination before being removed.  Additionally, it is noted that it would not makes sense to locate the return ports proximal to the fluid delivery port.  
.
Claim(s) 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbut in view of US 5,643,197 to Brucker et al. (Brucker).
Barbut in view of Belson and Briscoe teaches the device of claim 22, but not a temperature sensor, wherein the temperature sensor is disposed at the distal tip of the conduit, or wherein the temperature sensor comprises means to adjust fluid flow through the conduit.  Brucker teaches a catheter that includes a temperature sensing means (47) incorporated into the tip structure of and utilized as a feedback system to adjust the flow rate of the fluid to maintain the temperature of the tip a particular temperature (Col. 9, lines 34-53).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a temperature sensing means of Brucker so as to maintain the flow rate of the fluid to maintain the temperature of the tip at a particular temperature as taught by Brucker.
Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbut in view of US 2006/0058859 A1 to Merrill (Merrill).
.  
Claim(s) 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbut in view US 2004/0064171 A1 to Briscoe et al. (Briscoe).
Barbut teaches the device of claim 22, but not a means for drying a fluid before it exits the fluid delivery port as a dry fluid.  Briscoe teaches an analogous cooling apparatus as well as a carrier gas that is dehumidified to enhance the evaporative cooling process ([0053]).  Therefore, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have included a dehumidifier as Briscoe teaches that dehumidification of a carrier gas enhances the evaporative cooling process ([0053]) and in light of the teaching of Barbut to the administration of a dry gas such as dry air ([0061]).
Claim(s) 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbut in view of US 8,100,123 B2 to Belson (Belson).
Barbut teaches the device of claim 22, but not a device to monitor humidity of gas delivered to a subject.  Belson teaches an analogous device including humidity control (Col. 5, lines 58-60 which teaches that humidity is controlled so as to influence the heat flow rate).  While, Belson is silent with respect to the device to monitor the humidity, it is asserted that it would have been obvious to one having ordinary skill in .
Claim(s) 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbut in view of US 2008/0149100 A1 to Van Holst et al. (Van Holst).
Barbut in view of Belson and Briscoe teaches the device of claim 22, but not specifically a device to monitor temperature of gas delivered to a subject.  Van Holst teaches a temperature controller (9) which is connected to a heating device at the last part of a gas guiding means (5) before the outlet (11) so that it may monitor the temperature of the gas before it passes to the subject ([0071]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have included the device of Van Holst so as to monitor the temperature of the gas before it passes to the subject ([0071]).  While, Van Holst is silent with respect to the device of monitoring (i.e. a temperature sensor), it is asserted that one having ordinary skill in the art at the time of the invention would have been reasonably apprised of the device of monitoring (i.e. a temperature sensor) as an obvious matter of engineering design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLYN E SMITH/Primary Examiner, Art Unit 3794